DETAILED ACTION
Response to Amendment
This Office Action is in response to the Amendment filed 05 January 2021.
Independent Claims 1 and 9 have been amended.
Claims 2 and 10 have been canceled.
Claims 1, 3-9 and 11-16 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the 35 USC § 101 rejection of the pending claims as amended the Examiner is in agreement with Applicant’s argument that “the physical removal of an item resulting in a change in the perpetual inventory (PI) value” is significantly more.  Therefore, the claims are integrated into a practical application and thus patent eligible.
Regarding the rejection of the pending claims as amended the Examiner is in agreement with Applicant’s argument that “the claims now recite that when execution of the algorithm is blocked based upon certain conditions, the execution of computer instructions that implement the algorithm is halted. Neither of the cited references teaches or suggests this feature.”  In addition, “the claims now recite blocking the changing of a PI at a first store based upon an audit occurring at a second and different store. Neither of the references teaches or suggests this feature.”  Furthermore, a new search 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Best U.S. References:  MEYER, US Patent Application Publication 2014/0201042 A1 (“Meyer”) in combination with Madreperla, US Patent Application Publication 2012/0259655 A1 (“Madreperla”) teach an inventory control system using weight sensors.
The following is an Examiner’s Statement of Reason for Allowance: No prior art cited here or in any previous Office Action fully anticipates nor renders the claims obvious either alone or in combination.  Independent Claims 1 and 9 teach a system and method for managing perpetual inventory (PI) values of products in a back room or other area of a plurality of retail stores.  Any change in the perpetual inventory (PI) due to sales or arrival of shipments of products is maintained, updated and communicated to a central location and stored in a database.  Adjustment of the perpetual inventory (PI) is blocked whenever an audit is being conducted at one of the retail stores.  The perpetual inventory (PI) value is utilized to order products for the retail store and shipped to that store.  The combinations of limitations, clearly presented in the claims of this Application are novel, unobvious and allowable.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863.  The examiner can normally be reached on Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.